DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the numbers and lead lines are hard to read; the hatching is objected to because the same hatching is used for multiple elements making it hard to determine where one element begins and ends.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve including a shut-off slide of claims 1 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  in line 2, “the rotational axis” and “the respective rotational axes” should read --a rotational axis-- and --respective rotational axes--  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "the planetary wheels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the driving shaft" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the limitation “wherein a rotational axis of the planetary gear is coaxial with respective rotational axes of the crankshaft” is unclear and indefinite. It is unclear and indefinite which crankshaft is being referenced. For examination purposes, the limitation will be read as --rotational axes of the crankshafts--.
Regarding claim 14, the limitation “a valve including a shut-off slide” is unclear and indefinite. Claim 14 depends from claim 1, which already claims a valve including a shut-off slide. It is therefore unclear and indefinite how many valves and shut-off slides are being claimed.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, and 14-15 as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (U.S. Patent No. 2,390,229).
Regarding claim 1, Thompson discloses:
A linear drive having a crank mechanism, the linear drive comprising:
A first crankshaft (left 1a) associated with a piston rod (13) via a first connecting rod 2 (page 2, Col. 1, lines 30-56)
A second crankshaft (right 1a) associated with the piston rod (13) via a second connecting rod 3 (page 2, Col. 1, lines 30-56)
A planetary gear (15) for rotationally driving the first crankshaft (left 1a) and the second crankshaft right 1a (page 2, Col. 2, lines 31-40)
Regarding claim 2, Thompson discloses:
Wherein the planetary gear (15) is configured as a power-distributed gear
Further regarding this limitation, all gears are seen as being power-distributing as all gears transfer or distribute power.
Regarding claim 3, Thompson discloses:
Wherein the first crankshaft (left 1a) is associated with an internal gear (14) of the planetary gear 15 (page 2, Col. 2, lines 29-40)
Regarding claim 4, Thompson discloses:
Wherein the second crankshaft (right 1a) is associated with a further internal gear (17) of the planetary gear 15 (page 2, Col. 2, lines 41-46)
Regarding claim 5, Thompson discloses:
Wherein the planetary gear (15, 16) comprises a first planetary set (15) and a second planetary set (16), which are arranged on a common planetary carrier
Regarding claim 10, Thompson discloses:
Wherein a rotational axis of the planetary gear (15) is coaxial with respective rotational axes of the crankshafts 1a (see Figure 1)
Regarding claim 14, Thompson discloses:
The linear drive
Regarding the limitation “is used for actuating a valve including a shut-off slide”, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiae the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claim 15, Thompson discloses:
The linear drive
Regarding the limitation “is used for controlling the flow in an oil or gas production facility in a water depth of at least 30m”, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiae the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Allowable Subject Matter
Claims 6-9 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753